03-15-00025-CV

                                ALBERT V. ALVAREZ, CSR, RMR
                                         Official Court Reporter
                                       345th Judicial District Court
                                              P.O. Box 1748
                                          Austin, Texas 78767
                                             (512)854-9373

                                            January 22, 2015




Mr. Jeff Kyle
Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE: Trial Court Cause No.: D-1-GN-12-000983



Dear Mr. Kyle,

     Please be advised that I will not be filing a Reporter's Record in the above-numbered cause as I did
not report the hearing, which was a Motion for Summary Judgment hearing. Thank you very much for
your kind attention to this matter. Please do not hesitate to contact me if you need further information
from me. Thank you.




Sincerely yours,




Albert V. Alvarez